          Case 1:20-cv-08604-JGK Document 36 Filed 04/19/21 Page 1 of 1



                                           Attorneys at Law
                       45 BROADWAY, SUITE 430, NEW YORK, NEW YORK 10006
                              TEL: (212) 248-7431 FAX: (212) 901-2107
                                 WWW.NYCEMPLOYMENTATTORNEY.COM
                                    A PROFESSIONAL LIMITED LIABILITY COMPANY


                                                                                      April 19, 2021

Via ECF                                                       Conference adjourned to April 29, 2021 at
The Honorable John G. Koeltl                                  12:30 p.m.
United States District Court                                  SO ORDERED
Southern District of New York                                                      /s/ John G. Koeltl
500 Pearl Street                                              April 19, 2021           John G. Koeltl
New York, New York 10007                                      New York, NY                U.S.D.J.

               Re:   Yasmin Garcia v. New York City Department of Health and Mental
               Hygiene and Winston Resources, LLC
               Case No. 1:20-cv-08604 (JGK)

Dear Judge Koeltl:

    We represent the Plaintiff in the above-referenced action. We submit this letter to ask that the
pre-motion conference currently scheduled for April 27, 2021 be adjourned to a future date. The
undersigned has a mediation scheduled for that same date, and will be unable to attend the
conference. This is the first request for an adjournment, and all parties have consented to the
request. In an effort to efficiently re-schedule the conference, the parties have consulted with each
other on future dates when they are available. All parties are available for the conference on April
29 or May 17-21, 2021. Thank you for your consideration of this request.

   Additionally, we would like to note that we intend on filing a letter in response to Defendants’
April 13 and April 15, 2021 pre-motion letters, and will do so shortly.


                                       Respectfully Submitted,

                                                                        PHILLIPS & ASSOCIATES,
                                                                        ATTORNEYS AT LAW, PLLC

                                                             By:        ______/s/ Brittany Stevens___
                                                                        Brittany A. Stevens, Esq.
                                                                        Attorneys for Plaintiff
                                                                        Phillips & Associates, PLLC
                                                                        45 Broadway, Suite 430
                                                                        New York, New York 10006
                                                                        T: (212) 248-7431
                                                                        F: (212) 901-2107
                                                                        bstevens@tpglaws.com
